Citation Nr: 1542899	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-02 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart condition to include ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an adverse rating decision by the Regional Office (RO) in Houston, Texas which denied the claim on appeal.


FINDING OF FACT

The Veteran has notified the Board that he wishes to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

On September 22, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant indicating that he wished to withdraw his appeal.  In that statement, the Veteran stated that he wishes to withdraw his appeal for ischemic heart disease/ coronary artery disease, because at this time he does not suffer from a heart issue.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


